Exhibit 10.27

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT. THE REDACTIONS ARE INDICATED WITH “[**]”. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.

 

FIRST AMENDMENT

dated as of December 21, 2017

to the

Grain Bin Lease Agreement

dated as of June 1, 2015

between

Agri-Energy, LLC

and

FCStone Merchant Services, LLC

(each a “Party” and collectively, the “Parties”)

 

The Parties have previously entered into that certain Grain Bin Lease Agreement
dated as of June 1, 2015, as amended and supplemented from time to time (the
“Agreement”).  The Parties have now agreed to amend the Agreement by the terms
of this First Amendment (the “Amendment”).  Capitalized terms used but not
defined herein are used with the meanings assigned to them in the Agreement.

 

A.AMENDMENTS

 

 

1)

Section 1, “1. Storage and Delivery of Grain.” is hereby amended by being
replaced in its entirety by the following:

 

“1. Storage and Delivery of Grain. By signing this Agreement, FCStone agrees to
lease grain bins, noted in the attached Exhibit A, from the Company sufficient
to store 700,000 bushels of grain and more fully described as bins situated on
the real property of the Company located at 502 South Walnut Ave, Luverne, MN
56156 (the “Leased Bins”) at the Company Plant during the term of this
Agreement. The Company, in consideration of the execution of this Agreement
agrees to have the Leased Bins available for FCStone’s use. FCStone shall
deliver Subject Feedstock to the Company Plant pursuant to the terms of that
certain Price Risk Management, Origination and Merchandising Agreement (the
“Origination Agreement”) previously executed between the Parties.  Title to the
Subject Feedstock shall remain with FCStone at all times while the Subject
Feedstock is stored in the Leased Bins. All Subject Feedstock stored in the
Leased Bins shall be for the exclusive use of the Company, unless: (1) this
Agreement or the Origination Agreement is terminated by FCStone in accordance
with their respective terms, or (2) Company is in material breach or default of
this Agreement or the Origination Agreement (subject to applicable cure
periods).”

 

 

2)

Section 3, “3. Fees and Rents.” is hereby amended and replaced in its entirety
by the following:

 

“3. Fees and Rents. FCStone shall pay the Company [**] per year to lease the
Leased Bins.  FCStone’s rent obligation will become in advance on the first
Monday of each January, provided that FCStone may net such rent payments out of
amounts otherwise owed between the parties pursuant to the Origination
Agreement, as more fully set forth in the Origination Agreement.”

 

 

3)

Section 4, “4. Receiving.” is hereby amended and replaced in its entirety by the
following:

 

“4. Receiving.  Company will staff and operate the Leased Bins and corn
receiving, including the use of the scales and corn testing equipment.  For
avoidance of doubt, upon termination or default of this Agreement or the
Origination Agreement for any reason, Company will continue to staff and operate
the Leased Bins until any grain owned by FCStone is unloaded from the Leased
Bins.”

 

 

4)

Section 8, “8. Insurance.” is hereby amended and replaced in its entirety by the
following:

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------

 

 

“8. Insurance. Company shall maintain insurance in accordance with the
Origination Agreement.”

 

B.REPRESENTATIONS

 

Each Party represents to the other Party in respect of the Agreement, that all
representations made by it pursuant to the Agreement are true and accurate as of
the date of this Amendment.

 

C.MISCELLANEOUS

 

1) Entire Agreement; Restatement

 

(i) This Amendment constitutes the entire agreement and understanding of the
parties with respect to its subject matter and supersedes all oral communication
and prior writings (except as otherwise provided herein) with respect thereto.

 

(ii) Except for any amendment to the Agreement made pursuant to this Amendment,
all terms and conditions of the Agreement will continue in full force and effect
in accordance with its provisions on the date of this Amendment. References to
the Agreement will be to the Agreement, as amended by this Amendment.

 

D.CONFLICTS

 

For any conflict between the terms of this Amendment and any term of the
Agreement, this Amendment shall govern.  

 

E.COUNTERPARTS

 

This Amendment may be executed and delivered in counterparts (including by
facsimile or email transmission), each of which will be deemed an original.

 

F.HEADINGS

 

The headings used in this Amendment are for convenience of reference only and
are not to affect the construction of or to be taken into consideration in
interpreting this Amendment.

 

G.GOVERNING LAW

 

This Amendment will be governed by and construed in accordance with the laws of
the State of Delaware without regard to the conflicts-of-laws rules thereof.

 

[Signature Page Follows]

 

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Amendment on the respective
dates specified below with effect from the date specified first on the first
page of this Amendment.

 

 

Agri-Energy, LLCFCStone Merchant Services, LLC

 

 

By: /s/ Christopher Ryan_______________By: /s/ Ryan McNearney___________________

 

Name: Christopher M. RyanName:  Ryan McNearney

 

Title: PresidentTitle:  VP, Legal & Business Affairs

 

Date: December 26, 2017Date:  December 26, 2017

 

 

 




[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

--------------------------------------------------------------------------------

 

Exhibit A

 

Site map identifying leased bins in orange color.  See attached.

 

 

[**] - Indicates certain information has been redacted and filed separately with
the U.S. Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.